Order entered August 30, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00657-CR

                        NICKOLAS RAMON BROOKS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00623-T

                                         ORDER
       The Court GRANTS appellant’s motion to supplement the clerk’s record.

       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record that

contains the June 8, 2016 notice of appeal within FIFTEEN DAYS from the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE